Title: To Benjamin Franklin from Bailly, 9 August 1784
From: Bailly, Jean-Sylvain
To: Franklin, Benjamin




ce lundi 9 aout. 1784]

Mr Bailly presente ses hommages a Monsieur Franklin. Il a l’honneur de lui envoier premierement la suite du registre. Mr Franklin voudra bien le lire et le signer a l’endroit où il est dit qu’il a signé.
Secondement le rapport qui doit etre signé mercredi par les commissaires et presenté au roi vendredi. Mr Bailly le lui envoie aujourd’hui, afin que Mr Franklin ait le tems de le lire. Il suffira qu’il ait la bonté de lui renvoier le tout ou demain mardi au soir, ou mercredi matin avant huit heures, a chaillot comme a l’ordinaire près la cazerne des suisses.
Il n’a pû lui communiquer encore la note parcequ’il y a quelque petit changement a y faire.


On a mis ces papiers dans la boette pour que le rapport ne soit ni chiffonné, ni sali; le porteur remettra en meme tems la clef. mr Franklin est prié de renvoier le tout de même et cacheté
Mr Franklin n’oubliera pas de signer le rapport, et de menager la place, car elle est petite pour neuf signatures

 
Notation: M. Bailly—
